CRIST, Presiding Judge.
Movant appeals from the denial of his Rule 27.26 motion without an evidentiary hearing. We affirm.
Movant pled guilty to three counts of robbery first degree, six counts of armed criminal action, and three counts of kidnap*249ping. The court followed the recommendation of the State and sentenced movant to a prison term of thirty years on each of the robbery and armed criminal action charges, and fifteen years on each of the kidnapping charges, all to run concurrently. Movant now seeks to vacate those convictions. He claims his guilty pleas were involuntarily made because the State breached its promise to recommend a fifteen-year sentence in return for his pleas.
Movant’s sole point on appeal is he was entitled to an evidentiary hearing. For movant to qualify for an evidentiary hearing, he “must meet three requirements: (1) the motion must allege facts, not conclusions, warranting relief; (2) those facts must raise matters not refuted by the files and records in the case; (3) the matters complained of must have resulted in prejudice to the defendant.” Smith v. State, 652 S.W.2d 134[1] (Mo.App.1983).
The transcript of movant’s guilty pleas and sentencing hearing clearly shows movant’s guilty pleas were not made until after the State made its recommendation of a thirty-year sentence. The court questioned movant extensively as to whether his pleas were made voluntarily. When asked if he understood the court had not made nor approved of any promise of what sentence it would grant, movant answered “Yes.” The record is clear that movant voluntarily pled guilty with full knowledge and understanding of the State’s recommendation of a thirty-year sentence. The evidentiary hearing was properly denied. Oerly v. State, 658 S.W.2d 894, 896[1] (Mo.App.1983).
Judgment affirmed.
DOWD and REINHARD, JJ., concur.